27 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Judith K. HARLAN, Appellant,v.AMOCO CREDIT CARD CENTER; Harvey L. Beasley, Appellees.
No. 93-3097.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 25, 1994.Filed:  May 31, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Judith K. Harlan appeals the judgment of the District Court1 in favor of defendants in this action brought pursuant to Title VII of the Civil Rights Act of 1964.  Having carefully reviewed the briefs and the record, we conclude that no error of fact or law appears and that an opinion would lack precedential value.  Accordingly, the judgment of the District Court is affirmed without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable R.E. Longstaff, United States District Judge for the Southern District of Iowa